MARSHALL, Circuit Judge
(concurring) .
Although I agree with my brothers that the judgment of the District Court should be affirmed, the reasoning by which I reach that result differs from theirs. Accordingly, I have felt it appropriate to add a few words of my own.
The Massachusetts Mutual Life Insurance Company, in appealing from the judgment below, raises as grounds for reversal two rulings made by the trial judge. First, it contends that the District Court erred in allowing a ballistics expert to answer a hypothetical question which did not have an adequate basis in the evidence. I am in full agreement with the majority that the ruling of the trial judge was correct. Second, the appellant contends that the District Court erred in excluding from evidence certain testimony of the decedent’s physician relating to a statement made by the dece*474dent to the physician sometime prior to death. The majority has rejected this contention and upheld the trial judge on the ground that the statement was privileged, and hence properly excluded, under § 352 of the New York Civil Practice Act. In my view it is not necessary or wise to rule upon the merits of this second contention because the appellant has failed to properly preserve it for appellate review.
Dr. Volk was testifying as a witness for the appellant when he was asked to repeat a statement made to him by the decedent. He replied by saying:
“A. He made a statement to me about two weeks — in fact, the last time he was in my office he made a statement to me that he would- — if he didn’t get a break, if things didn’t come better for him he would find a way — ”
At that point Dr. Volk was cut off by an objection that the statement was a privileged communication. The court sustained the objection. The appellant did not pursue 'the subject further, but instead opened up a new line of questioning related to another aspect of the case.
The appellant has argued on this appeal that if the objection had not been sustained, Dr. Volk would almost certainly have testified that the decedent told him he was contemplating suicide or some other “serious action.” It then contends that because the statement of contemplated suicide was not necessary to enable Dr. Volk to treat the decedent for his leg infirmities, it was not privileged under § 352. This is a legal argument based upon speculation. We do not know from this record what Dr. Volk would have testified the decedent told him. He would more than likely have testified that the decedent told him he contemplated suicide shortly before his death. However, he might also have testified that decedent told him one of a great many other things which are not difficult to reasonably imagine. Because so many readily imaginable statements are reasonable possibilities — including, concededly, a statement of contemplated suicide — I do not see how we can tell for certain what Dr. Volk would have said had he been allowed to testify further. All of these possibilities are speculation. I would not rule on the applicability of § 352 to a statement that is not in the record and is presented to us on no greater authority than speculation.1
Appellant had the opportunity to put Dr. Volk’s proposed testimony in the record. Under Rule 43(c) of the Federal Rules of Civil Procedure he could have made “a specific offer of what he expect [ed] to prove by the answer of the witness.” As Professor Moore has written, “where it does not appear what the witness would have testified to, an offer of proof must be made to preserve the question for appeal.” 5 Moore, Federal Practice ¶ 43.11, p. 1351 (2d ed. 1951); McCormick, Evidence 113-114 (1954). Had a proffer of Dr. Volk’s testimony been made to the court at the time that objection was made, we would know definitely whether the decedent’s statement related to contemplated suicide. If it did, I would agree that the merits of appellant’s contention would be properly before us. But no such proffer was made. “No offer was made by counsel as to what he expected to prove by the answer of the witness, as provided by Rule 43(c) of the Federal Rules of Civil Procedure. In the absence of an offer to *475show what the witness would testify to if permitted to answer, we are not in any position to judge whether the exclusion was prejudicial to the plaintiff’s rights, and whether the District Court erred in excluding the evidence.” Trust Co. of Chicago v. Erie R. Co., 165 F.2d 806, 810 (7 Cir. 1948); Patton v. Lewis, 146 F.2d 544, 545, (10 Cir. 1944) ; Sorrels v. Alexander, 79 U.S.App.D.C. 112, 142 F.2d 769, 770 (1944); cf. Palmer v. Hoffman, 318 U.S. 109, 116, 63 S.Ct. 477, 87 L.Ed. 645 (1943). Accordingly, I would not pass upon the merits of appellant’s claim.

. It should also be remembered that prior to the answer here under consideration, the following testimony was given:
“Q. Were they connected with the course of your treatment, sir? A. One statement the man made certainly had connection with the course of my treatment, yes.
“Q. Was there any statements made with respect to his financial condition which had no effect on your treatment or the course of your treatment? A. Yes.
“Q. What was that?
“Mr. Flynn: I object to this again. It is a privileged communication between patient and physician. It is a matter of interpretation by the—
“The Court: The objection is overruled.”